Name: Commission Implementing Regulation (EU) 2017/548 of 23 March 2017 laying down a standard form for the written statement on the removal or breakage of a tachograph seal (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  transport policy;  technology and technical regulations;  land transport;  executive power and public service;  documentation
 Date Published: nan

 24.3.2017 EN Official Journal of the European Union L 79/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/548 of 23 March 2017 laying down a standard form for the written statement on the removal or breakage of a tachograph seal (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 on tachographs in road transport, repealing Council Regulation (EEC) No 3821/85 on recording equipment in road transport and amending Regulation (EC) No 561/2006 of the European Parliament and of the Council on the harmonisation of certain social legislation relating to road transport (1), and in particular Article 22(5) thereof, Whereas: (1) Regulation (EU) No 165/2014 lays down administrative and technical requirements related to the construction, installation, use, testing and control of tachographs used in road transport. (2) Article 22(5) of Regulation (EU) No 165/2014 sets out that in cases where a seal is removed or broken for the purpose of vehicle repair or modification, a written statement stating the date and time at which the seal was broken and giving the reasons for the seal removal must be kept on board the vehicle. (3) Regulation (EU) No 165/2014 requires the Commission to develop a standard form for the written statement. (4) The measures provided for in this Regulation are in accordance with the opinion of the Road Transport Committee, HAS ADOPTED THIS REGULATION: Article 1 The member of the staff of the workshop having removed or broken a tachograph seal due to vehicle repair or modification, as referred to in Article 22(5) of Regulation (EU) No 165/2014, shall complete, sign and stamp a written statement with the information laid down in the Annex to this Regulation. The original written statement shall be kept on board the vehicle, and a stamped copy shall stay in the workshop where the seal was removed or broken. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 60, 28.2.2014, p. 1. ANNEX Written statement on the removal or breakage of a tachograph seal 1. Vehicle registration number 2. Vehicle identification number 3. Driver name 4. Community licence of the haulier or the carrier (1) 5. Workshop name 6. Workshop address 7. Workshop identification number 8. Name of the member of staff responsible for the removal of the seal 9. Number of removed seal 10. Date and time of seal removal 11. Reason(s) for removal 12. Remarks Place and date Signature of the member of staff Signature of the driver (1) When applicable, in accordance with Article 4 of Regulation (EC) No 1072/2009 of the European Parliament and of the Council of 21 October 2009 on common rules for access to the international road haulage market (OJ L 300, 14.11.2009, p. 72) or Article 4 of Regulation (EC) No 1073/2009 of the European Parliament and of the Council of 21 October 2009 on common rules for access to the international market for coach and bus services, and amending Regulation (EC) No 561/2006 (OJ L 300, 14.11.2009, p. 88).